            Case 1:20-cv-01734-ER Document 14 Filed 06/25/20 Page 1 of 1
                                 Timothy J. Straub                                                         Dentons US LLP
                                 Managing Associate                                             1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                 timothy.straub@dentons.com                                                   United States
                                 D   +1 212 768 6821
                                                                               • •   Salans FMC SNR Denton McKenna Long
                                                                                                             dentons.com




June 25, 2020


VIA ECF


The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 619
New York, New York 10007


Re:    Williams v. Core Health & Fitness, LLC: Case No. 1:20-cv-1734-ER

Dear Judge Ramos:

We represent defendant Core Health & Fitness, LLC. (“Defendant”) in the above-referenced matter.
Together with Plaintiff, we jointly and respectfully move this Court to stay all case deadlines in this action
for forty five (45) days.

The requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation and use of judicial resources. Once these efforts
are complete, the parties promptly will file a stipulation of voluntary dismissal.

We thank the Court for its courtesies and consideration.

                                                       Respectfully submitted,


                                                       /s/ Timothy J. Straub
                                                       Timothy J. Straub


cc:     All counsel of record (by ECF)
